DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings are objected to because they fail to show: 
“a sleeve is located within said hole or void of said exterior lingual wall... extends through… said interior lingual wall,… and… is in juxtaposition to said top surface… of said abutment” (claim 10 lines 40-52);  and 
“a sleeve is located within said hole or void of said exterior buccal wall... extends through… said interior buccal wall,… and… is in juxtaposition to said top surface… of said abutment” (claim 11 lines 40-52).  
Note that the drawings (Figs. 4A-4B) only show the sleeve 32 located in the hole/void of the occlusal wall, not the lingual wall as recited in claim 10 or the buccal wall as recited in claim 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 112(a) 
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 10, and 11, each newly recites “said sleeve has a tapered exterior surface” (lines 41-42), which lacks support from the written description.  
	All dependent claims are rejected herein based on dependency. 


5. 	Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope of these claims.  
	Claim 10 recites “a sleeve is located within said hole or void of said exterior lingual wall... extends through… said interior lingual wall,… and… is in juxtaposition to said top surface… of said abutment” (claim 10 lines 40-52).  The disclosure does not reasonably provide enablement for how the sleeve is located in the lingual wall and extends through the interior lingual wall yet is juxtaposition on top surface 17 of the abutment.   Only a sleeve that is located in the occlusal wall would be juxtaposition on the top surface 17 of the abutment.
	Claim 11 recites “a sleeve is located within said hole or void of said exterior buccal wall... extends through… said interior buccal wall,… and… is in juxtaposition to said top surface… of said abutment” (claim 11 lines 40-52).  The disclosure does not reasonably provide enablement for how the sleeve is located in the buccal wall and extends through the interior buccal wall yet is juxtaposition on top surface 17 of the abutment.   Only a sleeve that is located in the occlusal wall would be juxtaposition on the top surface 17 of the abutment. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C.103 as being unpatentable over Joyner (3,747,215) in view of Seo (2011/0014585). 
Joyner discloses a cemented dental crown removal system (Figs. 1-4) comprising a dental crown 12 on a base dental root structure 10. 
The dental crown 12 has an exterior occlusal wall, an interior occlusal wall, and an occlusal middle section (thickness) that is disposed between said exterior occlusal wall and said interior occlusal wall, a mesial wall, a distal wall, an exterior buccal wall, an interior buccal wall, and a buccal middle section that is disposed between said exterior buccal wall and said interior buccal wall, an exterior lingual wall, an interior lingual wall, and a lingual middle section that is disposed between said exterior lingual wall and said interior lingual wall (Fig. 1-2).  
The dental crown 12 is shown having an open end (best pointed to by reference numeral 14) that is opposite to said exterior occlusal wall, and wherein said exterior occlusal wall, said mesial wall, said distal wall, said exterior buccal wall, said exterior lingual wall, said interior occlusal wall, said interior buccal wall, and said interior lingual wall form a cup like tooth shape of said dental crown (Fig. 1-2).  The walls are juxtaposition to each other and positioned to form said open end 14 (to receive the base structure 10) as claimed.  
Joyner discloses a portion of the dental crown’s exterior occlusal wall having hole or void 15 located on said exterior occlusal wall, wherein said hole or void extends through said exterior occlusal wall, through said occlusal middle section (thickness), and through said interior occlusal wall of said dental crown forming a first passageway 15 that extends through said exterior occlusal wall, through said occlusal middle section, and said interior occlusal wall (Figs. 1-2). 
Joyner discloses a sleeve 16 that is located within said hole 15 and said first passageway, wherein said sleeve has an exterior surface, a cylindrically shaped interior surface, and a middle section disposed between said exterior surface of said sleeve and said interior surface of said sleeve, and wherein said sleeve has a first end, and a second end, 
Regarding the newly recited limitation that the sleeve has “a tapered exterior surface”, note that lacking a written description as to what constitute as a “tapered exterior surface” (see 112(a) rejection above), such “tapering” is conventionally defined and reasonably interpreted as “becoming thinner or narrower towards one end” (google dictionary “tapering”).  As such, Joyner’s sleeve 16 is considered to have a tapered exterior surface as one end of the exterior surface including the lugs 19 are wider and narrows/tapers toward the other end without the lugs 19.   
Joyner discloses a fastener element (closure screw 20) having a top exterior surface having a diameter, a body having a first end, and a second end, and a middle section that is disposed between said first end of said body and said second end of said body, wherein said body of said fastener element is in juxtaposition to and disposed below said top exterior surface of said fastener element, and wherein said body of said 3U.S. Patent Application No. 16/185,691Response and Amendment to Restriction RequirementAttorney Docket No. 0096294-000001fastener has a diameter that is smaller than said diameter of said top exterior surface of said fastener element, and wherein said top exterior surface of said fastener element forms a head of said fastener element, and wherein said body of said fastener element has one or more male threads; and wherein said one or more of said male threads of said body of said fastener element engages one or more of said female threads of said cylindrically shaped interior surface of said sleeve 16 (Figs. 1-2).

Seo discloses a base implant 18 to establish dental root structure, an abutment 50 and a dental crown 72 being cemented thereon the abutment 50.  The base implant 18 is shown having a first end, a second end, and a middle section disposed between said first end and said second end of said base implant; wherein said abutment has an exterior surface and a first end, a second end, and a middle section disposed between said first end and said second end of said abutment, wherein said first end 46 of said abutment is secured within said second end of said base implant 18, and wherein said second end 56 of said abutment has a top surface (Figs. 2A-2B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace Joyner’s base tooth root structure with Seo’s dental root implant should the patient require, e.g. the patient’s tooth root has been extracted.  
As to claims 2-9, Joyner discloses the fastener (closure screw 20) being a pin or a screw, having a length suitable of extending, engaging by rotating within the sleeve via threads, as claimed.  The fastener 20 includes male threads and having dimensions and being positioned relative to the sleeve 16 and crown 12 as claimed (Fig. 1).  
As to claims 10-11, Joyner discloses the hole 15 disposed on the dental crown occlusal wall, failing to disclose the hole and associated passageway being disposed on the lingual wall or buccal wall.  Nonetheless, such modification n in the position of the hole on the exterior surface of the crown would have been an obvious design choice or rearrangement of parts that is well within the skill of an artisan in order to obtain optimum results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As to claim 12, Joyner further discloses a tool 25/26/27 having male threads 25 and all the features as claimed (Fig. 27). As to claims 13-18, Joyner discloses the tool 25/26/27 being inserted in the sleeve 16 and rotated in a circular 360 degree motion to engage with the threads .   

Response to Arguments
8.	Applicant's arguments regarding the amendment have been fully considered but they are not persuasive. Regarding the newly recited limitation that the sleeve has “a tapered exterior surface”, note that lacking a written description as to what constitute as a “tapered exterior surface” (see 112(a) rejection above), such “tapered” is conventionally defined and reasonably interpreted as “becoming thinner or narrower towards one end” (google dictionary “tapering”).  As such, Joyner’s sleeve 16 is considered to have a tapered exterior surface as one end of the exterior surface including the lugs 19 are wider and narrows/tapers toward the other end without the lugs 19.   

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772